Citation Nr: 1516436	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-17 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for paroxysmal atrial fibrillation.

2.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected paroxysmal atrial fibrillation.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to February 1969.

This appeal is before the Board of Veterans' Appeals (Board) from March 2011 and October 2013 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for coronary artery disease, to include as secondary to service-connected paroxysmal atrial fibrillation, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's paroxysmal atrial fibrillation has not manifested in more than four episodes per year documented by echocardiogram or Holter monitor.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for paroxysmal atrial fibrillation have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7010 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated March 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  Also, the Veteran was provided a VA examinations, opinions, and clinical testing concerning his paroxysmal atrial fibrillation in May 2010, October 2010, December 2011, and July 2012.  The Board finds that this medical documentation is adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The medical evidence reference was accomplished by an examiners with appropriate expertise and review of relevant evidence.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran seeks a rating in excess of 10 percent for his paroxysmal atrial fibrillation.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Paroxysmal atrial fibrillation is rated under 38 C.F.R. § 4.104, Diagnostic Code 7010.  A rating of 10 percent is warranted for permanent atrial fibrillation, or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by echocardiogram (ECG) or Holter monitor.  The maximum rating of 30 percent is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor.  

Private medical records from July 2009 state that the Veteran then reported that the atrial fibrillation he suffered at age 19 went away soon thereafter.  An ECG in July 2009 was noted to be abnormal, but there was no significant arrhythmia.  

The Veteran underwent a VA examination for his paroxysmal atrial fibrillation in May 2010.  The Veteran reported being diagnosed with an irregular heartbeat in 1969.  Arrhythmia had not been confirmed by an ECG or Holter monitor.  The Veteran reported that the condition caused him angina, dizziness, fatigue, and palpitation.  Symptoms occur intermittently, as often as once per week, for about one minute.  An ECG examination showed sinus tachycardia arrhythmia.  

In his June 2011 notice of disagreement, the Veteran stated that he had been informed by his physicians that his condition had caused a scar on the left side of his heart from a silent heart attack, and that his vital signs have all indicated an irregular heartbeat.  In a July 2011 statement, the Veteran's representative stated that the Veteran reported an attack of atrial fibrillation which increased his heartrate to more than 400 beats per minute.

The Veteran underwent a general cardiac VA examination in December 2011.  The Veteran reported that he had been informed in July 2009 that he had suffered a "silent" myocardial infarction, and that this could be due to his paroxysmal atrial fibrillation.  The examiner found that the Veteran had not experienced any arrhythmia in the past 12 months.  The examiner noted a September 2010 ECG which found normal wall motion but abnormal wall thickness, specifically a concentric left ventricular hypertrophy with normal systolic function.  The examiner noted the Veteran's other cardiac conditions, including mild mitral regurgitation, mild tricuspid regurgitation, moderate aortic stenosis with mild aortic insufficiency, and a grade 4/6 systolic ejection murmur.  The dorsalis pedis and posterior tibial pulses were diminished, which the examiner attributed to the Veteran's history of peripheral vascular disease and associated stenting of the right leg.  The Veteran exhibited dyspnea and fatigue on 1-3 metabolic equivalents of task (METs), and the examiner attributed this result in part to the Veteran's status post left lower extremity amputation with prosthesis, which makes even simple tasks more difficult, requiring more energy expenditure for even light activity. 

The examiner further clarified her opinions in July 2012, including a detailed review of the Veteran's medical records.  The examiner attributed all of the Veteran's current cardiac symptoms to his coronary artery disease (CAD), and none to his paroxysmal atrial fibrillations.  Specifically, the examiner found that the Veteran's METs level is attributable to his CAD, moderate aortic stenosis, deconditioning, and status post left below knee amputation, but not to paroxysmal atrial fibrillation; that the Veteran's ejection fraction is attributable to his CAD, hypertensive heart disease, and moderate aortic stenosis, but not to paroxysmal atrial fibrillation; and that the Veteran's left ventricular concentric hypertrophy is attributable to his aortic stenosis, CAD, and hypertension, but not to his paroxysmal atrial fibrillation.  These opinions were based on a detailed discussion of the nature of paroxysmal atrial fibrillation, and on the conclusion that medical records did not support any recent recurrence of arrhythmia.  Specifically, the examiner noted that the Veteran suffered one confirmed bout of paroxysmal atrial fibrillation in March 1968, followed by months of intermittent subjective reports of palpitations with no further documented arrhythmia.  There were no recent documented recurrences of arrhythmia, though in recent years the Veteran had been treated for single vessel CAD.  

The Board finds the reports of the VA medical examiners to be highly probative.  A higher rating for paroxysmal atrial fibrillation specifically requires more than four episodes documented by ECG or Holter machine within a 12 month period.  The Veteran's medical records do not reflect such episodes.  The Board recognizes that the Veteran has reported subjective complaints which he attributes to his paroxysmal atrial fibrillation.  However, the requirement is explicit that episodes to be documented by ECG or Holter monitor.  Such documentation is particularly crucial when the symptoms reported by the Veteran could also be attributed to his as yet non-service connected CAD.  For these reasons, the Board finds that a rating in excess of 10 percent for the Veteran's paroxysmal atrial fibrillation is not warranted.

Furthermore, the Board finds that the Veteran's paroxysmal atrial fibrillation does not warrant a higher rating under any alternate cardiac symptomatology.  The Board notes that the Veteran suffers from many cardiac symptoms in addition to his paroxysmal atrial fibrillation, including left ventricular concentric hypertrophy, a diminished ejection fraction, and dyspnea and fatigue on 1-3 METs.  The Board finds probative the VA examiner's conclusion that these symptoms are not attributable to the Veteran's paroxysmal atrial fibrillation.  The Veteran has separately pursued a claim for service connection for CAD secondary to his service-connected paroxysmal atrial fibrillation, and this claim is dealt with in the remand portion of this decision.  It is thus outside the scope of this decision whether the Veteran's CAD is secondary to his paroxysmal atrial fibrillation; however, the Board nevertheless finds that the symptoms described above are direct manifestations of the Veteran's CAD et al., and not of his paroxysmal atrial fibrillation.  A higher rating under an alternate code is therefore not warranted.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's paroxysmal atrial fibrillation.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments claimed to be caused by the Veteran's paroxysmal atrial fibrillation, including angina, dizziness, fatigue, and palpitation, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his paroxysmal atrial fibrillation is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An evaluation in excess of 10 percent for paroxysmal atrial fibrillation is denied.


REMAND

The Veteran has also claimed service connection for CAD, to include as secondary to the Veteran's service-connected paroxysmal atrial fibrillation. 

With respect to this issue, the RO issued a statement of the case in April 2014, and there is no indication in the record that the Veteran submitted a VA Form 9 to perfect the appeal.  However, the Veteran submitted additional evidence attached to a July 2014 letter, concerning the relationship between CAD and atrial fibrillation.  This evidence was submitted within one year of the October 2013 rating decision denying service connection for CAD, and has not been considered by the RO since the issuance of the April 2014 statement of the case.  A new supplemental statement of the case was not issued upon the receipt of this evidence, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence. 

As such, the additional evidence must be referred to the RO for review and preparation of a supplemental statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Provide a supplemental statement of the case to the Veteran and his representative regarding the issue of entitlement to service connection for coronary artery disease, to include as secondary to service-connected paroxysmal atrial fibrillation.  The supplemental statement of the case should address all additional evidence submitted since the April 2014 statement of the case, including the Veteran's July 2014 letter with attached evidence concerning the relationship between CAD and atrial fibrillation.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


